 


114 HR 5040 IH: Solar Expansion of Distributed Generation Exponentially Act
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5040 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Polis introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase for 2 years the residential energy credit and the investment tax credit with respect to solar property with a nameplate capacity of less than 20 kilowatts. 
 
 
1.Short titleThis Act may be cited as the Solar Expansion of Distributed Generation Exponentially Act or the Solar EDGE Act. 2.Two-year increase for certain solar property expenditures (a)In generalSubsection (e) of section 25D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(9)Two-year increase for certain solar property expendituresIn the case of qualified solar electric property expenditures for taxable years beginning during 2017 or 2018 with respect to property which has a nameplate capacity of less than 20 kilowatts (or thermal energy equivalent), subsection (a)(1) shall be applied by substituting 50 percent for the applicable percentage.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
3.Two-year increase for certain solar property 
(a)In generalSubsection (c) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (5)Two-year increase for certain solar propertyIn the case of property— 
(A)described in subsection (a)(3)(A)(i), (B)the construction of which begins during 2017 or 2018, and 
(C)which has a nameplate capacity of less than 20 kilowatts (or thermal energy equivalent),the energy percentage shall be 50 percent.. (b)Effective dateThe amendment made by this section shall apply to property construction of which begins after December 31, 2016. 
 
